department of the treasury internal_revenue_service washington d c date number release date cc ebeo uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel district cc from associate chief_counsel employee_benefits exempt_organizations cc ebeo subject v commissioner this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer date date date date date year year year issue whether the tax_court has jurisdiction to determine the employment status of taxpayer’s workers based on a notice_of_determination issued after the effective date of code sec_7436 predicated upon a controversy over federal_unemployment_tax_act futa taxes that were assessed and abated prior to the effective date of sec_7436 conclusion notwithstanding the assessment and abatement of futa taxes prior to the effective date of sec_7436 since the statute_of_limitations for assessment of the futa taxes had not expired prior to the date the notice_of_determination was issued allowing for reassessment of the tax the tax_court has jurisdiction to determine the status of the workers upon whom the proposed assessment of futa taxes is based facts on date the internal_revenue_service service began an employment_tax audit of taxpayer for all taxable periods of year sec_1 through on date a date prior to the date effective date for sec_7436 of the internal_revenue_code_of_1986 the service assessed against taxpayer futa taxes penalties and interest relating to year sec_1 through on the same day the service abated those futa taxes on date a date prior to the effective date for code sec_7436 the service assessed against taxpayer federal_insurance_contributions_act fica_taxes income_tax_withholding penalties and interest with respect to all quarters of year sec_1 through that assessment has not been abated on date a date after the effective date of code sec_7436 the service issued to taxpayer a notice_of_determination concerning the status of his workers during year sec_1 through attached to the notice_of_determination were schedules indicating that the employment_taxes in controversy were fica income_tax_withholding and futa taxes for all taxable periods in year sec_1 through as well as penalties and interest relating to those taxes on date taxpayer filed in the united_states tax_court a petition for redetermination of the employment status of the workers described in the attachments to the notice_of_determination law and analysis prior to date if the service determined in an audit that a taxpayer’s workers should be classified as employees and as a result the taxpayer owed additional employment_taxes the service assessed the employment_taxes sec_6201 because employment_taxes were excluded from the statutory definition of deficiency sec_6211 and thus were excluded from the scope of a notice_of_deficiency sec_6212 a taxpayer could not challenge a proposed assessment of employment_taxes in the united_states tax_court a taxpayer wishing to challenge the service’s determination of the employment status of its workers in court was required to pay a divisible portion of the assessed tax and sue for refund in the united_states district courts or the united_states court of federal claims section a of the taxpayer_relief_act_of_1997 tra ‘97 pub_l_no 111_stat_788 added new sec_7436 proceedings for determination of employment status to the internal_revenue_code_of_1986 sec_7436 of the code provides the tax_court with jurisdiction to review determinations by the service that workers are employees for purposes of employment_taxes under subtitle c of the code and that the person for whom services are performed is not entitled to treatment under sec_530 of the revenue act of sec_7436 provides that the principles of certain code sections shall apply to proceedings for determination of employment status in the same manner as if the service’s determination were a notice_of_deficiency one of the sections referenced in sec_7436 is sec_6213 which prohibits the assessment of a deficiency during the time that a taxpayer may file a petition in the tax_court or if a petition is filed until the tax_court decision becomes final if an assessment is made during the prohibited period a taxpayer is entitled to an automatic abatement of the assessment see notice_98_43 1998_33_irb_13 or the assessment can be enjoined by a proceeding in a proper court see sec_6213 in application this section acts to prohibit assessments of employment_taxes during the period a taxpayer may litigate its issues in the tax_court this section became effective date see c tra ‘97 the service has the authority to abate the unpaid portion of a taxpayer’s tax_liability sec_6404 in essence abatement is merely a unilateral statement by the service that it will not currently seek payment and it creates no rights in a taxpayer to preclude a later assessment 104_f3d_1226 10th cir provided the statute_of_limitations for assessment has not expired no legal authority bars the service from assessing taxes again after abatement gray f 3d pincite issuance of an abatement does not prevent the commissioner from redetermining or reassessing a tax_deficiency so long as the commissioner acts before expiration of the applicable statute_of_limitations 724_f2d_519 6th cir abatement of an assessment is not a binding action that can estop the commissioner from reassessing a deficiency sec_530 of the revenue act of as amended provides taxpayers with relief from federal employment_tax obligations if certain requirements are met a taxpayer who files returns consistent with its classification of workers who after date has not treated its workers as employees and who has a reasonable basis for not treating the workers as employees is not liable for the employment_taxes that might otherwise be due if the workers were determined to be employees in this case futa taxes were assessed and thereafter abated before the statue of limitations for assessment had expired the service wanted to reassess the taxes but in the meantime code sec_7436 had become effective accordingly the service followed the new statutory provisions and issued a notice_of_determination concerning worker classification under sec_7436 with respect to the futa taxes when taxpayer filed a timely petition the tax_court obtained jurisdiction over the proceeding for determining worker status for the taxable periods covered in the notice_of_determination the prior assessment and abatement of the futa taxes does not affect the tax court’s jurisdiction over the case case development hazards and other considerations if you have any further questions please call associate chief_counsel employee_benefits exempt_organizations by jerry e holmes chief branch employee_benefits exempt_organizations
